Dawson, J.
(dissenting) : So far as the facts can be gleaned, from the printed- page, I have little sympathy with plaintiff’s claim. She may have been a mere adventuress, entitled to no. *248consideration; but I do not think the judge of a district court any more than the bailiff or the bystanders should usurp the province of the jury. There is at least a bare possibility that the plaintiff was an innocent and much-injured woman, and that the defendants did meddle with her domestic felicity, and that they largely prevented it. In any event, and tested by oft-repeated decisions of this court, the plaintiff’s evidence was sufficient to call for the regular and legitimate exercise of the jury’s functions. I therefore dissent.
West, J., dissents.